Citation Nr: 0422669	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-18035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an effective date prior to March 29, 2001, 
for grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1976 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied appellant's 
requests for an increased (compensable) rating for bilateral 
hearing loss and for an effective date for service connection 
for tinnitus earlier than March 29, 2001.

Appellant testified before the undersigned Veterans Law Judge 
in a video conference in May 2004.  A transcript of that 
hearing has been associated with the file.


FINDINGS OF FACT

1.  Appellant has service connection for bilateral hearing 
loss, effective August 1979, currently rated as 
noncompensable.

2.  Appellant currently has a bilateral Level II hearing 
loss.

3.  Appellant's service medical records show an episode of 
ringing in the ears during service, but tinnitus was not 
shown continuously in service medical records, nor was 
tinnitus noted at separation.  A claim for tinnitus was not 
received by the VA until March 29, 2001.

4.  Appellant's case does not fall under any exception to the 
rule that the effective date of service connection shall be 
the date the claim was received or the date that the 
entitlement arose, whichever is later.


CONCLUSIONS OF LAW

1.  Schedular criteria for an increased (compensable) rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Tables VI, VII, Diagnostic Code 6100 (2003).

2.  Appellant is not entitled to an effective date earlier 
than March 29, 2001, for grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, appellant submitted a substantially 
complete application for increased rating for bilateral 
hearing loss in March 2001, which was denied by a rating 
decision in November 2001.  Appellant submitted a claim for 
an early effective date for service connection for tinnitus 
April 2002, which was denied by a rating decision in July 
2002.  RO sent appellant a VCAA duty-to-assist letter in May 
2002, which did not satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.   The VCAA rating 
decisions of November 2001 and July 2002, the Statement of 
the Case (SOC) in April 2003, and the Supplementary 
Statements of the Case (SSOC) in September 22, 2003 and 
September 30, 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  Finally, the 
Board notes that appellant had a hearing before the AOJ in 
September 2003, and before the Board in May 2004, and on both 
occasions the presiding officer specifically asked whether 
appellant had any further information or evidence to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The Board notes at this point that appellant has asserted, in 
his Notice of Disagreement (NOD) in September 2002, that the 
rating decisions provided to him in July and August 1980 
failed to provide him notice of his appellate rights and 
procedures.  The Board notes that appellant has successfully 
utilized appellate procedures to obtain Board review of this 
case on two occasions: the present review, and the Board 
review in June 1980 that resulted in award of service 
connection for bilateral hearing loss.  Appellant has also 
demonstrably been advised of VA appellate procedures on the 
following occasions: VA Forms 9 of September 1979 and January 
1980 (reverse side), VA letter of December 1979, and VA 
letter of November 2001.  Also, the Decision Review Officer 
(DRO) at appellant's RO hearing in September 2003 provided a 
detailed oral description of appellate procedures.  The Board 
accordingly finds that even if arguendo the two cited letters 
failed to advise appellant of the appellate procedures, 
appellant has not been prejudiced by such an omission since 
he was advised of appellate procedures both before and after 
the two letters in question.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty includes 
providing appellant a VA medical examination when necessary 
to fairly adjudicate a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this case, RO 
afforded appellant several VA medical examinations to 
determine the severity of his bilateral hearing loss and the 
presence of tinnitus.  Appellant has also been afforded 
hearings before the DRO and before the Board in which to 
present evidence and arguments in support of his claims.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  Appellant 
received two audiograms at the time of his enlistment in July 
1976, but was accepted for service.  One audiogram was 
abnormal but the second was essentially normal.  However, 
during his a physical examination in Berlin in March 1979 
appellant complained of ringing in the ears, and audiometric 
testing found high frequency hearing loss.  Subsequent 
records did not continue to show complaints of tinnitus or 
ringing in the ears.
 
Appellant was placed on a profile prohibiting exposure to 
loud noises such as weapons firing.  He was sent to Frankfurt 
for further testing in April 1979.  At Frankfurt, the 
examiner found severe high frequency sensorineural hearing 
loss (SNHL) that had existed prior to service (EPTS), and 
recommended that appellant be placed on a profile for hearing 
conservation. 

Appellant submitted a claim for severe SNHL in August 1979; 
he did not claim service connection for tinnitus.  Service 
connection for SNHL was denied by a rating decision in 
September 1979 because the service medical record appeared to 
indicate that appellant had SNHL preexisting service that was 
not aggravated by service.  

Appellant submitted a VA Form 9 in regard to service 
connection for SNHL in January 1980, in which he cited 
exposure to loud noises such as small arms fire on ranges, 
aircraft engine noise, and diesel engine noise while riding 
in convoys.  However, he did not mention current symptoms of 
tinnitus.

A Board decision in June 1980 granted service connection for 
bilateral high frequency SNHL.  RO subsequently issued a 
rating decision in June 1980 notifying appellant that he had 
been granted service connection for bilateral SNHL at a 
noncompensable level of disability.

Appellant submitted another claim for hearing loss in August 
1980.  RO advised appellant by letter in August 1980 that he 
had already been granted service connection for hearing loss, 
but at a noncompensable level.  Appellant thereupon submitted 
a Statement in Support of Claim (VA Form 21-4138) in March 
2001 asserting that he should receive a higher (compensable) 
rating for SNHL due to the impact of the SNHL on his daily 
activities.  Appellant's statement also stated that he hears 
a constant ringing in his ears; this is the first occasion in 
which ringing in the ears (tinnitus) was specifically 
mentioned to VA.  This was taken as a claim for service 
connection for tinnitus.

Appellant underwent another VA audiological examination in 
August 2001.  The examiner reviewed the C-file.  Audiometric 
results were as follows:


HERTZ - August 2001

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
65
75
90
65
LEFT
N/A
25
55
75
80
59

Speech recognition scores were 94 percent bilaterally.  The 
examiner's impression was mild-to-severe SNHL at 1 KHz right 
ear and mild-to-severe SNHL at 1.5 KHz left ear.  The 
examiner also diagnosed constant bilateral tinnitus.

Based on the August 2001 VA audiological examination , RO 
issued a rating decision in November 2001 that continued the 
noncompensable rating for bilateral SNHL but granted service 
connection for tinnitus, at 10 percent disability, effective 
March 2001.

In April 2002, appellant's newly appointed service 
representative submitted a request for reconsideration in 
regard to disability rating for bilateral hearing loss; the 
letter also requests an effective date earlier than March 
2001 for service connection for tinnitus.  Specifically, the 
letter requests an effective date of August 1979 under the 
theory that appellant's claim for service connection for 
hearing loss in November 1979 (within one year after 
discharge) constituted a claim for any hearing impairment, 
which should include tinnitus as well as hearing loss.  The 
claim also asserts that a claim for tinnitus had been 
effectively submitted as of separation from service because 
service medical records show that appellant had complained of 
ringing in the ears in Berlin in 1979.   

Appellant underwent a VA audiological examination in July 
2002.  Appellant complained that his hearing loss had become 
more severe since his previous examination in August 2001.  
Appellant also stated that he could not use the hearing aids 
provided to him by VA because the use of hearing aids causes 
his tinnitus to become more intense.  Audiometric scores were 
as follows:
 

HERTZ - July 2002

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
65
70
90
64
LEFT
N/A
20
55
75
80
58

Speech recognition was noted as 92 percent bilaterally.  The 
examiner noted that appellant's hearing sensitivity was 
stable since the previous examination, and diagnosed mild-to-
severe SNHL above 500 KHz (right ear) and mild-to-severe SNHL 
above 1KHz (left ear) as well as constant bilateral tinnitus.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2002 that asserts his hearing loss should be rated 
at a higher level (he suggests 40 percent) due to the effect 
that the hearing loss has on his daily life, both personally 
and professionally.  Appellant also asserts that bilateral 
hearing loss is impossible without tinnitus, so there should 
be no expectation that a claimant would file a separate claim 
for tinnitus.  

Appellant filed a VA Form 9 in May 2003 asserting that 
tinnitus and SNHL are inseparable conditions and that his 
compensation for both conditions should have been granted in 
August 1979.  Appellant also stated that the audiological 
examinations used by VA are inaccurate and unrealistic 
measurements for the effects of bilateral hearing loss, and 
that his hearing loss should be subjectively be rated as 30 
percent disabling.

Appellant testified before the RO's Decision Review Officer 
in September 2003.  Appellant testified that he has 
difficulty following conversations, especially when there is 
background noise (Transcript, pgs. 5-6).  Appellant received 
a hearing test by his employer that stated appellant would 
have difficulty hearing people with soft voices or against 
noisy backgrounds (Transcript, pg. 6-7).  Appellant testified 
that he couldn't hear movies or microwave signals 
(Transcript, pg. 7).   Appellant testified that he had to 
stop using hearing aids because the ringing in his ears had 
become so annoying (Transcript, pg. 8-9).  Appellant has been 
told that the ringing in his ears is incurable (Transcript, 
pg. 9).  Appellant describes his tinnitus as annoying and 
nerve-wracking (Transcript pgs. 9-10).  Appellant contends 
that his audiological score of 92 percent speech recognition 
is suspect, because speech recognition in the real world is 
different than in a soundproof room (Transcript, pg. 11).  
Appellant contends that hearing loss and tinnitus should not 
be separated, since he was told in the Army that hearing loss 
and tinnitus are both manifestations of the same injury 
(Transcript, pg. 11-12).  

At his RO hearing, appellant submitted a letter from his 
employer documenting a hearing test conducted in June 2003.  
The test states that there has been no significant change in 
the right ear compared to a test conducted in June 2000, and 
that a left-ear decrease in hearing ability that had been 
discovered in June 2000 was temporary and did not persist.  
The evaluation did not include speech recognition scores, but 
recorded audiometer results as follows:


HERTZ - June 2000

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
35
65
80
49
LEFT
N/A
10
30
70
65
41



HERTZ - June 2003

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
65
70
85
62
LEFT
N/A
25
55
75
80
59

The Board notes that the employer's June 2003 scores are 
virtually identical to those recorded by the VA medical 
examiner in July 2002.

Appellant submitted a letter from his civilian audiologist 
stating that she had administered a hearing test to appellant 
in September 2003.  Audilogic test results showed that 
appellant's low frequency hearing is between 30 and 35 dB, 
and that appellant has a moderate-to-severe SNHL at high 
frequencies.  However, word recognition scores are excellent 
bilaterally.  The letter also states that tinnitus often 
accompanies high frequency hearing loss.

Appellant testified before the Board in a video conference in 
May 2004.  Appellant's service representative acknowledged 
that the most recent audiological examinations did not show 
that appellant is entitled to a higher rating, but contended 
that appellant's scores have incrementally deteriorated to 
the point where appellant is approaching compensability and 
VA should accordingly provide a new examination (Transcript, 
pg. 4).  Appellant stated that he couldn't hear beeps, 
wristwatches, and high-toned devices (Transcript, pg. 5).  
Appellant cannot hear conversations, and also embarrasses 
himself by speaking too loudly to compensate for his hearing 
loss (Transcript, pg. 5).  Appellant's service representative 
stated that VA should have assisted appellant to submit and 
develop a claim for service connection for tinnitus 
immediately upon his discharge, since tinnitus was allegedly 
shown in service medical records (Transcript, pg. 5).  
Appellant testified that while he was in the Army he was told 
that tinnitus is a form of hearing loss, so appellant has 
always considered tinnitus and hearing loss to be the same 
condition (Transcript, pg. 5-6).  

Appellant testified that he is a foreman at work, and that he 
has difficulty hearing work-related conversations against the 
background machinery noise (Transcript, pg. 7).  Appellant 
testified had he not had the hearing loss he would probably 
have sought out more satisfying employment, but he cannot 
look for employment where personal communication is involved 
(Transcript, pg. 7).  On occasion, appellant has been unable 
to hear a fire alarm going off (Transcript, pg. 7-8).  
Appellant avoids using the telephone because he cannot 
understand what is being said to him (Transcript, pg. 8).  
Appellant cannot specifically testify that his hearing is 
worse now than it was at the time of his last VA medical 
examination, since his ability to hear is situation-dependent 
(Transcript, pg. 8-9).

III.  Analysis

Increased (compensable) rating for bilateral hearing loss

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected bilateral 
sensorineural hearing loss (SNHL) falls squarely under 
Diagnostic Code 6100 (hearing impairment) and no other code 
would be more appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2003).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2003).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

Puretone Threshold Average
0-41
42-48
49-55
55-62
63-69
70-76
77-83
84-90
91-97
I
II
IIII
IV
V
VI
VII
VIII
IX 




Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
However, effective June 10, 1999, there are two provisions 
for evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 (2003) as discussed above.  
One exception applies when the Puretone Threshold at each of 
the four specified frequencies (1 KHz, 2KHz, 3 KHz, and 4 
KHz) is 55 decibels or more, and the other exception applies 
when the Puretone Threshold is 30 decibels or less at 1KHz 
and 70 decibels or more at 2KHz.  Neither situation applies 
to appellant's situation in any of the audiological 
examinations of record, so the standards of 38 C.F.R. § 4.85 
apply.

Applying the determinations of the July 2002 examination to 
Table VI, appellant's left ear (puretone average 58 and 
speech discrimination 92 percent) is a Level II   hearing 
loss.  Appellant's right ear (puretone average 64 and speech 
discrimination   92 percent) is also a Level II hearing loss.  
When the Level II hearing losses are charted in Table VII, 
the result is a 0 percent compensability rating.  The Board 
notes that similar (noncompensable) rating results when 
charting the results of the August 2001 VA medical 
examination (Level II hearing loss in each ear).  The 
audiological tests by appellant's employer cannot be used for 
rating purposes, since they do not include speech recognition 
scores, but the base audiometer readings are very close to 
those of VA, and appellant's civilian audiologist has 
described appellant's speech recognition as "excellent," so 
the audiological data from multiple sources appears to 
consistently validate VA's noncompensable rating.  The Board 
accordingly finds that the rating schedule does not support a 
compensable rating for appellant's bilateral SNHL.  

The Board notes that appellant feels strongly that the method 
used by VA to rate hearing loss (audiometric evaluation in a 
soundproof room) is unrealistic and unfair.  The Board will 
simply note that the audiometric evaluation method is 
prescribed by regulation and the Board has no legal basis on 
which to deviate from that method.  Extraschedular rating, 
discussed below, is available for situations in which 
mechanical application of the rating schedule would result in 
an unjust result.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
appellant has testified that his hearing disability makes his 
workplace situation more difficult, but there is no evidence 
that appellant's hearing loss causes a "marked interference 
with employment" beyond that envisioned by the rating 
schedule, and there is no evidence that appellant undergoes 
frequent periods of hospitalization due to his hearing loss.  
Extraschedular rating is therefore not appropriate in this 
case.

Entitlement to an earlier effective date for service 
connection

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
pertinent implementing regulation provides that for direct 
service connection the effective date will be the day 
following separation from active service, or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2003) (emphasis 
added).

Appellant contends that he was told while in the Army that 
tinnitus and high-frequency hearing loss are interrelated.  
Appellant has therefore always considered the two conditions 
to be the same, and accordingly contends that he should not 
have been expected to submit a separate claim for tinnitus.  
Unfortunately, the two conditions are not the same, and 
tinnitus is not detectable to a medical examiner unless the 
patient complains of tinnitus symptoms during the 
examination.

Review of the record reveals that the appellant complained of 
ringing in the ears on one occasion during service.  There 
were no subsequent complaints.  Moreover, in this case, 
appellant had an initial VA medical examination in February 
1980 but did not see fit to tell the examiner about his 
tinnitus symptoms, and there is no diagnosis of tinnitus in 
appellant's service medical record.  The Board accordingly 
finds that appellant's claim for bilateral hearing loss in 
August 1979 was not a claim for tinnitus, and that VA did not 
have actual notice of appellant's tinnitus during the first 
year after appellant's discharge from service.  In fact 
chronic tinnitus was not shown at that time.

Appellant's service representative has argued that 
appellant's tinnitus was noted in the service medical record 
(Berlin, March 1979) and that VA was accordingly on 
constructive notice that appellant had tinnitus in service.  
The Board disagrees.  The March 1979 entry shows that 
appellant complained of "ringing in the ears" and hearing 
loss; appellant was subsequently sent to Frankfurt for 
examination by a specialist.  The records fail to reveal 
continued complaints of tinnitus, thus chronic tinnitus is 
not shown in those medical records or in the years after 
service.  The fact that appellant made no mention of tinnitus 
symptoms in his correspondence to VA until March 2001is 
additional evidence that VA had no indication, until March 
2001, that the "ringing in the ears" in March 1979 was 
anything other than a transitory acoustic trauma. 

Based on the above, the Board finds that the instant case 
does not fit any exception to the general rule that the 
effective date of service connection is the date of receipt 
of the claim, as articulated in 38 C.F.R. § 3.400(b)(2) 
(2003).  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Increased (compensable) rating for bilateral sensorineural 
hearing loss is denied.  An effective date of service 
connection for tinnitus earlier than March 29, 2001, is 
denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



